[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                          JANUARY 18, 2012
                             No. 11-13729
                         Non-Argument Calendar               JOHN LEY
                                                              CLERK
                       ________________________

                   D.C. Docket No. 1:95-cr-00137-KD-2



UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,


                                  versus

JERRY DEAN RILEY,

                                                     Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                            (January 18, 2012)

Before MARCUS, MARTIN and COX, Circuit Judges.

PER CURIAM:
      Kristen Rogers, appointed counsel for Jerry Dean Riley in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and filed

a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s motion

to withdraw is GRANTED, and Riley’s revocation of supervised release and sentence

are AFFIRMED.




                                          2